Judgment, Supreme Court, New York County (Laura A. Ward, J., at plea; Patricia M. Nunez, J., at sentence), rendered May 1, 2008, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Mazzarelli, J.P., Saxe, Nardelli, Renwick and Freedman, JJ.